IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

MAIN STREET COURT, LLC and )
GLEN SCHMALHOFFER, )
)
Defendants-Below/Appellants, )
)
v, ) CA. No. CPU4-14-000003
)
RYAN KIERNAN and )
ZACHARY SALINAS )
)
Plaintiffs-Below/Appellees. )
)
Michael P. Morton, Esq. Thomas A. Stevens
Michael P. Morton, P.A. DuPont Legal
3704 Kennett Pike, Ste. 200 CRP 721/2138
Greenville, DE 19807 974 Centre Road
Attorney for Appellants Wilmington, DE 19805-1269

Attorney for Appellees

MEMORANDUM OPINION AND
ORDER ON APPELLANTS’ MOTION TO DISMISS

This matter is before the Court on Main Street Court, LLC and Glen Schmalhoffer’s
(“Schmalhoffer”) (collectively, “Appellants”) Motion to Dismiss the Complaint of Ryan Kiernan
and Zachary Salinas (collectively, “Appellees”). On May 8, 2015, the Court held a hearing on
the motion and reserved its decision. On May 20, 2015, Appellants submitted a memorandum in
response to arguments made by Appellees’ counsel at the motion hearing. Appellees submitted a
reply memorandum on May 21, 2015. This constitutes the Court’s ﬁnal decision and Order on

Appellants’ Motion to Dismiss.

PROCEDURAL HISTORY

This is a landlord-tenant action that originated in the Justice of the Peace Court. On
September 3, 2013, Appellees, who were the Plaintiffs below, ﬁled a complaint in the Justice of
the Peace Court against Appellants (the “Complaint Below”). In the Complaint Below,
Appellees alleged that they signed a rental agreement (the “Lease”) with Appellants and that
Appellants failed to return the entire balance of their $1,950.00 security deposit. Appellees
claimed that while Appellants attempted to return a portion of the security deposit by mailing a
check to Appellants in the amount of $1,066.14, there were two issues with the check. First,
Appellees disputed the amount, and claimed that they were entitled to receive the full security
deposit, without any withholdings by Appellants. Second, Appellees claimed that they never
actually received the ﬁlnds because there were insufﬁcient funds available in the account on
which the check was drawn. As a result, the bank refused to honor the check. Thus, Appellees
contended that Appellants “wrongfully withheld” Appellees’ security deposit, and sought
$2,000.00 in damages, representing the $1,950.00 security deposit and a $50.00 “returned check

53

fee.
On December 11, 2013, the Justice of the Peace Court held trial. On December 16, 2014,
the court issued an Order that dismissed Glen Schmalhoffer as a party to the case, and ruled in
Appellees’ favor. The court awarded judgment for Appellees in the amount of $1,950.00 plus
$35.00 in court costs, $50.10 in prejudgment interest, and post-judgment interest at the rate of
5.7% per annum.
On December 31, 2013, Appellants ﬁled a Notice of Appeal in this Court. On January

13, 2014, Appellants perfected the appeal. On October 24, 2014, Appellees ﬁled the Complaint

attempted enforcement of an illegal and unenforceable provision of the Lease,” pursuant to §
5301(b).26 As previously stated, there is no mirror image violation merely because Appellees
seek an increased amount of damages for the same claims. Thus, Appellees have not violated the
mirror image rule by referencing § 5301 in their Complaint on Appeal. In sum, the Complaint
on Appeal ﬂeshes out, with more speciﬁcity, the issues presented by the Complaint Below which
all stem from the Appellants’ alleged improper deductions of portions of the security deposit,
and their alleged failure to refund the Appellees’ full security deposit.

This case highlights the complexities of the mirror image rule, particularly the difﬁculties
that arise in comparing a complaint on appeal with a complaint ﬁled in the Justice of the Peace
Court. Unfortunately, because this Court is usually without a fulsome record on appeal from the
Justice of the Peace Court, it is typically forced to mine the record below to determine whether
litigants have complied with the mirror image rule. The Justice of the Peace Court is not a
formal court of record, thus, the transcript of its proceedings typically consists of nothing more
than a pre—printed complaint and an answer, which are usually ﬁlled out by pro se litigants, as
well as an order disposing of the case, usually with little or no analysis of the claims addressed at

1.27 The pre-printed forms provide limited space for litigants to fully explain their claims, and

tria
often, a complaint ﬁled in the Justice of the Peace Court will only convey the minimum
underpinnings of a legal cause of action. For example, it is not uncommon that a complaint ﬁled

in the Justice of the Peace Court alleges nothing more than “We had an agreement. Defendant

broke the agreement, and now he owes me money.” As a result, when the complaint below lacks

 

26 Section 5301(b) of Title 25 of the Delaware Code provides that, “A provision prohibited by subsection (a) of this
section which is included in the rental agreement is unenforceable. If a landlord attempts to enforce provisions of a
rental agreement known by the landlord to be prohibited by subsection (a) of this section the tenant may bring an
action to recover an amount equal to 3 months rent, together with costs of suit but excluding attorneys' fees.”

27 Silverview Farm, 2006 WL 1112911, at *3.


speciﬁc details, it is difﬁcult for the appellate court to determine the precise claims raised and
addressed at trial.

At times, plaintiffs will state their claims with more speciﬁcity in the bill of particulars.28
The bill of particulars serves to aid the defendant by expounding upon the claims that plaintiff
intends to pursue at trial. This is useful because the defendant often cannot ascertain the precise
claim being brought by the plaintiff solely from the complaint. However, because the bill of
particulars is technically a discovery instrument, and not typically part of the transcript below,
the court on appeal is usually without its beneﬁt in determining the issues raised below.

In this case, the Court is not left to speculate. Appellees’ bill of particulars, and the
Complaint on Appeal contain the same substantive allegations, including Appellants references
to the Landlord Tenant Code. Therefore, from the inception of the Justice of the Peace Court
litigation, Appellants were fully aware of the issues at play in the case, and thus, cannot credibly
argue that the issues raised in the Complaint on Appeal do not mirror those raised below.

It should be noted that the plain language CCP Civ. R. 72.3(f) does not contain any
language that strictly limits the Court to only consider the pleadings when analyzing a mirror
image rule claim. As stated above, CCP Civ. R. 72.3(f) codiﬁes the mirror image rule and
provides that “[a]n appeal to this court that fails to join the identical parties and raise the same
issues that were before the court below shall result in a dismissal on jurisdictional grounds.”29

Historically, this Court has determined whether a party has complied with the mirror
image rule and Rule 72.3(f) by comparing the complaint in the court below with the complaint

1.30

on appea Typically, when faced with a mirror image rule challenge, the Court has limited its

28 Justice of the Peace Court Civ. R. 26 governs bill of particulars and provides that the bill of particulars “shall state
with particularity the basis for the plaintiff‘s suit and the manner in which the sum demanded was determined.”

29 Ct. Com. P1. Civ. R. 72.3(f) (emphasis added).
30 See Silverview Farm, 2006 WL 1112911, at *2; Crosse, 2000 WL 33653441, at *2.

12

review to the complaint ﬁled in the court below.31 However, as previously discussed, the nature
of the complaint ﬁled in the Justice of the Peace Court often leaves the appellate court without a
clear and complete picture of the issues that were raised in the court below. Thus, the
determination of issues that were before the court below should take into account more than
simply the complaint below. For example, “[t]he federal rules recognize that pleadings are not
an end in themselves.....‘Under the Rules . . . a case consists not in the pleadings, but the
evidence, for which the pleadings furnish the cases. Cases are generally to be tried on the proofs
rather than the pleadings.”32 Moreover, “[t]he rules reﬂect a realization that the supposed
effectiveness of pleadings in narrowing and deﬁning the issues—a conception that characterized
the common law and code procedural systems—is largely a myth, this function being more
effectively performed by discovery, summary judgment, and pretrial conferences.”33 In light of
this, when faced with a motion to dismiss for failure to comply with the mirror image rule, the
Court should be able to consider more than the complaint below so that it may determine
whether the issues on appeal are the same issues that were before the court below.
Notwithstanding this Judge’s View that the issues before the court below should be
determined from more than the complaint below, Appellees in this case satisfy the mirror image
rule when comparing their two complaints. Even relying solely on Appellees” Complaint Below,

the issues raised on appeal mirror those raised below and merely provide more legal clarity and

speciﬁcity.

 

3‘ Ceccotti v. Leight, 2007 WL 707552, at *1 (Ct. Com. Pl. Feb. 23, 2007).
325 Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1182 (3d ed. 1990) (quoting De Loach
v. Crowley’s Inc., 128 F.2d 378, 380 (CA. 5th., 1942)).
33
Idaho
13

 

CONCLUSION

For the foregoing reasons, Appellants’ Motion to Dismiss is DENIED. The Court ﬁnds
that Appellees’ Complaint on Appeal does not Violate the mirror image rule pursuant to Court of
Common Pleas Civil Rule 723(1), and this Court has subject matter jurisdiction to hear this
appeal. This matter should be set for trial.

IT IS so ORDERED this 2"d day of July, 2015.

 

14

on Appeal (“Complaint on Appeal”).1 In the Complaint on Appeal, Appellees allege that
Appellants breached the Lease by failing to return the security deposit. In support of their claim,
Appellees contend that by failing to return the security deposit, Appellants violated 25 Del. C. §
5514(t), and that Appellees are consequently entitled to double the security deposit under 25 Del.
C. § 5514(e). Appellees also contend that the check that Appellants sent to Appellees “made
deductions knowingly for the illegal, unenforceable charges pursuant to Paragraphs 13, 18, 19,
and 24 of the Lease.” Moreover, Appellees allege that those listed provisions in the Lease
violated 25 Del. C. § 5301, and that as a result of this violation, Appellees are entitled to
damages in the amount of three months of rent for “each attempted enforcement of an illegal and
unenforceable provision of the Lease.” On appeal, Appellees seek $3,900.00 for Appellants’
alleged failure to return the security deposit, pursuant to § 5514(e), and $6,000.00 for
Appellants’ alleged violation of § 5301, totaling $9,900.00 in requested relief.

PARTIES’ CONTENTIONS

2 First, Appellants

Appellants assert two grounds in support of their Motion to Dismiss.
contend that this matter should be dismissed as to Schmalhoffer, because he is not a party to the
Lease and was not Appellees’ landlord. Second, Appellants contend that the Complaint on
Appeal violates the mirror image rule because (1) the relief that Appellees seek on appeal is a
higher amount than that sought in the Justice of the Peace Court, and (2) Appellees raise

additional issues on appeal that were not raised below. Speciﬁcally, Appellants argue that in the

Complaint Below, Appellees failed to raise any issue or seek any remedy other than the return of

 

1 The Court sent Appellants a 41E Notice on September 2, 2014 after the appeal had been stagnant for
approximately nine months. Appellants responded to the notice by ﬁling a letter with the Court, indicating that they
wished to proceed with the appeal.

2 Originally, Appellants asserted three grounds in support of their Motion. At the May 8, 2015 hearing, however,
Appellants indicated that they were no longer pursuing their claim that Appellees failed to name indispensable
parties. Accordingly, the Court will not address that argument in its analysis.



 

their security deposit. Thus, Appellants contend that this Court lacks subject matter jurisdiction

due to the alleged Violation of the mirror image rule.

Not surprisingly, Appellees assert that the action should not be dismissed. First,
Appellees argue that they have presented a proper claim against Schmalhoffer because he is the
“Managing Partner” and owner of Main Street Court, LLC, and he had personally participated in
the control and operations of the Property. Appellees also argue that Schmalhoffer is liable for
his own tortious acts as alleged in the Complaint on Appeal. Second, Appellees contend that the
issues raised in the Complaint on Appeal are the same issues raised in the Complaint Below, but
are stated with more legal clarity and speciﬁcity. Appellees assert that the claims on appeal do
not alter or expand the original issues, and argue that increased damages alone do not Violate the
mirror image rule. Appellees also assert that Appellants have not been prejudiced by Appellees’
citation to and reliance on the Landlord-Tenant Code because Appellants were made aware of
Appellees’ arguments through the bill of particulars that Appellees submitted in the Justice of the
Peace Court. In sum, Appellees argue that this matter should not be dismissed because the
Complaint on Appeal does not Violate the mirror image rule nor does it improperly include
allegations against Schmalhoffer.

DISCUSSION

A. Schmalhoffer is a Proper Party in this Matter

The Court will ﬁrst address whether Schmalhoffer, as a member and manager of Main
Street Court, LLC, can be held personally liable as a landlord under the Landlord-Tenant Code.
Section 5141(15) of Title 25 of the Delaware Code provides the deﬁnition for a landlord as it
applies to the Landlord-Tenant Code, and provides the following:

Landlord” shall mean: (a) The owner, lessor or sublessor of the
rental unit or the property of which it is a part and, in addition,

 

shall mean any person authorized to exercise any aspect of the
management of the premises, including any person who, directly
or indirectly, receives rents or any part thereof other than as a bona
ﬁde purchaser and who has no obligation to deliver the whole of
such receipts to another person; or (b) Any person held out by
any landlord as the appropriate party to accept performance,
whether such person is a landlord or not; or (c) Any person with
whom the tenant normally deals as a landlord; or (d) Any person to
whom the person speciﬁed in paragraphs (15)b. and c. of this
section is directly or ultimately responsible.3

When interpreting a statute, the Court must ﬁrst determine whether the statute is ambiguous.4 A
statute is ambiguous if it is susceptible to two or more reasonable interpretations.5 If a statute is

unambiguous, then “there is no reasonable doubt as to the meaning of the words used,”6 and the

“plain meaning of the statutory language controls.”7

The Court ﬁnds that § 5141(15) of Title 25 of the Delaware Code is unambiguous. As
referenced above, § 5141(15)(a) includes in the deﬁnition of landlord, “any person authorized to
exercise any aspect of the management of the premises.” Although Main Street Court, LLC was
a party to the Lease, and is an undisputed landlord under Title 25, based on testimony at oral
argument, it appears that Schmalhoffer was the main person to manage and maintain the
Property on behalf of Main Street Court, LLC. Therefore, under § 5141(15(a), Schmalhoffer
would be deemed a landlord and can potentially be found liable as a landlord for being a person
authorized to manage the Property. Moreover, pursuant to § 5141(15)(b), “[a]ny person held out
by any landlord as the appropriate party to accept performance, whether such person is a landlord

or not” can be held liable as a landlord under Title 25 of the Delaware Code. Based on the

r5——}-

3 25 Del. C. § 5141(15) (emphasis added).

4 Taylor v. Diamond State Port Corp, 14 A.3d 536, 538 (Del. 2011).

5 CML V, LLC v. Bax, 28 A.3d 1037, 1041 (Del.2011) (citing LeVan v. Independence Mall, Inc., 940 A.2d 929, 933
(Del.2007)).

6 Dep’t of Labor ex rel. Chasanov v. Brady, 2010 WL 8706963, at *2.

7 Doroshow, Pasquale, Krawitz & Bhaya v. Nanticoke Mem’l Hosp, Inc., 36 A.3d 336, 343 (Del. 2012) (quoting
Eliason v. Englehart, 733 A.2d 944, 946 (Del. 1999).

 

 

testimony at oral argument, Schmalhoffer acted as and was held out as the appropriate person to
accept performance and indeed served as the main contact person for Appellees. Thus, even if
Schmalhoffer would not otherwise be considered a landlord, § 5141(15)(b) provides that he can
be held liable as a landlord because Main Street Court, LLC held him out to be an appropriate
party to accept performance. Therefore, Schmalhoffer is a proper party in this action, and may be
personally liable as a landlord under Title 25 of the Delaware Code.

B. Appellees Have Not Violated the Mirror Image Rule

The Court will next address Appellants’ argument regarding the mirror image rule. This
Court’s jurisdiction over appeals from the Justice of the Peace Court is governed by 10 Del. C. §
9571. Pursuant to § 9571(d), “the Court of Common Pleas shall establish appeal procedures . . .
by rule.” Court of Common Pleas Civil Rule 72.3 establishes the procedure in this Court for
ﬁling an appeal de novo. Pursuant to CCP Civ. R. 72.3(b), when the appellee is the plaintiff
from the proceeding below, he is obligated to ﬁle the complaint on appeal within twenty (20)

days after service of the process on appeal.

When ﬁling the complaint on appeal, the appellee must comply with CCP Civ. R. 72.3(f),
which codiﬁes the common law “mirror image rule,” and provides that “[a]n appeal to this court
that fails to join the identical parties and raise the same issues that were before the court below
shall result in a dismissal on jurisdictional grounds.”8 Prior to enactment of CCP Civ. R. 72.3(f),
the Delaware Supreme Court set forth the policy rationale for the mirror image rule in Fosset v.
Dalco Construction and stated the following:

The rule provides for an adequate and fair hearing of the entire
matter de novo by affording all parties to the Justice of the Peace

proceeding an opportunity to argue their version of the facts, to
present their view of the law's application to those facts, and to

8 Ct. Com. Pl. Civ. R. 72.3(f).

assure the de novo reviewing court that all relevant issues that
could be presented can be heard.9
This Court has also recognized that for a party to include issues within the complaint on appeal

that were not raised below would be “inconsistent with both the spirit and intent of the rule.”10
The Court has found that that the mirror image rule “[is] satisﬁed if the complaint on appeal
presents no parties or issues other than those presented by the original complaint below.”11

With respect to raising identical issues, Delaware courts have provided that “when the
complaint on appeal sets forth more speciﬁcally the causes of action that were raised below but
does not alter the subject matter of the case below, there is no mirror image violation.”12
Moreover, “inﬂated damages alone do not violate the mirror image rule.”13 “Generally, so long
as the requested remedy does not change the nature of the claim asserted below, there is no

3514

mirror image violation. Further, courts have found that the complaint on appeal cannot

“expand the issues raised in the original complaint,” however, it may “state the original issues
with more legal clarity and speciﬁcity.”15
Although a violation of the mirror image rule will divest this Court of jurisdiction,16 it has

been stated that “almost no rule is absolute, and the paramount requirement is to see that justice

is done.”17 “Absent good reason, such as actual or potential prejudice as a result of

 

9 Fossett v. Dalco Const. Co., 858 A.2d 960 (TABLE), at *1 (Del. 2004).

1° Levy’s Loan ojﬁce v. Folks, 2009 WL 1856642, at *2 (Del. Com. P1. June 26,2009).

“ Silverview Farm, Inc. v. Laushey, 2006 WL 1112911, at *4 (Del. Com. Pl. April 26, 2009).

12 Pavetto v. Hansen, 2004 WL 2419164, at *2 (Del. Super. Sept. 29, 2004) (citing Crosse v, Cohen, 2000 WL
33653441, at *2 (Del. Com. Pl. Aug. 8, 2000).

13 Jones v. Hertz Corp, 2014 WL 3401606, at *5 (Del. Super. 2014). See also Spaulding v. Byrne, 2008 WL
483869], at *2 (Del. Corn. P1. Nov. 7, 2008); Rezak v. S & L Contractors, Inc., 2007 WL 549905, at *1 (Del. Com.
Pl. Feb. 9, 2007).

‘4 Silverview Farm, 2006 WL 1112911, at *6.

15 Ham v. Southgate Realty Ass’n, 2009 WL 2778430, at *3 (Del. Corn. Pl. May 26, 2009) (citing Id. at *5).

16 Tiger Rooﬁng, Inc. v. Schwamman, 2011 WL 6947609 at * 2 (Del. Com. P1. Dec. 13, 2011).

17 Morgan v. Swain, 2009 WL 3309173, at *4 (Del. Super. Sept. 17, 2009) (citing Civ. R. Ct. Com. P. l, which
provides in part as follows: “These Rules  shall be construed and administered to secure the just, speedy and
inexpensive determination of every proceeding”).

noncompliance, the rule should not be applied to preclude a court from possessing subject matter
jurisdiction.”18

In comparing Appellees’ Complaint on Appeal with the Complaint Below, the Court
ﬁnds that the Complaint on Appeal presents the original issues with more legal clarity. In the
Complaint Below, Appellees claimed that Appellants “wrongfully withheld” Appellees’ security
deposit. In support of this claim, Appellees alleged that Appellants issued a check for only a
portion of the ﬁlll security deposit, along with an itemized list of alleged damages to the
premises and the estimated costs of the repairs. Appellees stated “[w]e did not agree with [the]
damages charges but were not able to get in touch with landlord to discuss termination of the
rental agreement.” In addition, Appellants claimed that they were unable to cash the check that
Appellants issued because it was dishonored by the bank for insufﬁcient funds. After not being
able to cash the check, Appellants claimed that they sent a certiﬁed letter “to the landlord on
August 5, 2013, requesting the security deposit . . . We never received a response.” Thus,
Appellants sought $2,000.00 in damages in the Complaint Below, representing the $1,950.00
security deposit and a $50.00 “returned check fee.”

In the Complaint on Appeal, Appellees presented the original claims from the Complaint
Below, however, Appellees speciﬁcally refer to statutes in the Landlord-Tenant Code to support
their claims. First, Appellees reference 25 Del. C. § 5514, and contend that “Appellants can only
make deductions from a security deposit as such deductions are authorized under the Code §

5514.”19 Speciﬁcally, Appellees contend that Appellants’ failure to return the security deposit

violates § 5 514(e), which imposes a duty on the landlord to return all or a portion of the security

1“ Pavetto, 2004 WL 2419164, at *2.
19 Compl. at ﬂ 7.

deposit.20 Appellees also claim that Appellants violated § 5514(f), which imposes a duty on the

landlord to provide an itemized list of damages to the premises, and “tender payment for the

difference between the security deposit and such costs of repair of damage to the premises.”21

Appellees’ reference to the Landlord-Tenant Code, speciﬁcally §§ 5514, 5104 and 5312, in and
of itself, does not violate the mirror image rule; instead, Appellees are merely stating their
original claim — with legal clarity and speciﬁcity — that Appellants failed to return their security
deposit and improperly withheld portions of the deposit.22

Appellees also contend in the Complaint on Appeal that Appellants violated § 5514(f) by
failing to act in good faith, pursuant to § 5104,23 and by improperly including a water bill in the
itemized list of damages, pursuant to § 5312.24 Again, this reference to §§ 5104 and 5312 does
not violate the mirror image rule. In the Complaint Below, Appellees claim that Appellants
“wrongfully withheld” their security deposit, which implicates § 5104. Appellees also claim that
they “did not agree with the damages charges,” and their reference to § 5312 ﬂeshes out that
vague assertion by providing the basis why they disagree with Appellants’ deductions. Thus, as
with Appellees’ reference to § 5514(e) and (f), Appellees’ reference to §§ 5104 and 5312, in and
of itself, does not violate the mirror image rule, because they are merely stating their claims with

speciﬁcity and legal clarity.

_—ar

20 Section 5 5 14(e) of Title 25 of the Delaware Code provides that, “If the landlord is not entitled to all or any portion
of the security deposit, the landlord shall remit the security deposit within 20 days of the expiration or termination of

the rental agreemen .”

2‘ 25 Del. C. §5514(f).

22 Contrary to Appellants’ argument, Appellees have not alleged that Appellants have violated § 5514(f) by failing
to provide an itemized list of itemized damages. Appellees refer to § 5514(f) in paragraphs 8 and 9 of the Complaint
on Appeal, and while those sections may not read as smoothly as some of the other sections of the Complaint on
Appeal, the underlying substance of paragraphs 8 and 9 is clear: Appellees have alleged that, because Appellants’
check was returned for insufﬁcient funds, and because Appellants “did not otherwise make any payment to
[Appellees],” Appellants failed to satisfy their obligation in remitting payment under § 5514(1).

23 Section 5104 of Title 25 of the Delaware Code provides that, “Every duty under this Code, and every act which
must be performed as a condition precedent to the exercise of a right or remedy under this Code, imposes an
obligation of good faith in its performance or enforcement.”

24 Section 5312 of Title 25 of the Delaware Code outlines how landlords can meter utilities, and charge for utilities.

.9

 

In the Complaint on Appeal, Appellees also reference § 5514(g), and claim that because
of Appellants’ alleged violation of § 5514(e) and (f), Appellees are entitled to double the security
deposit. Section 5514(g) outlines the penalties for a landlord’s failure to remit a tenant’s security
deposit, and provides that such a failure “entitle[s] the tenant to double the amount wrongfully
withheld.”25 Even though Appellees now seek an increased amount of damages, there is no
mirror image violation because the subject matter and nature of the claim below remains
unchanged.

Finally, in the Complaint on Appeal, Appellees contend that a number of provisions
within the Lease violated 25 Del. C. § 5301. Speciﬁcally, Appellees claim that Appellants
violated § 5301(a), alleging that Appellants wrongfully required Appellees to use their security
deposit to secure “other charges that may be due and owing” under W 13, 18, 19, 24, and 27 of
the Lease. Section 5301(a) provides the following:

A rental agreement shall not provide that a tenant: (l) [a]grees to

waive or forego rights or remedies under this Code; (2) Authorizes

any person to confess judgment on a claim arising out of the rental

agreement; (3) Agrees to the exculpation or limitation of any

liability of the landlord arising under law or to indemnify the

landlord for that liability or the costs connected therewith.
Appellees maintain that the above-referenced provisions of the Lease wrongfully required
Appellees to agree and waive rights with respect to their security deposit. Similar to the Court’s
analysis with respect to the reference to §§ 5104 and 5312, the Court ﬁnds that Appellees’
reference to § 5301(a) ﬂeshes out their vague claims in the Complaint Below because it provides
speciﬁcity to Appellees claim that Appellants wrongfully withheld their security deposit.

Further, in the Complaint on Appeal, Appellees contend that as a result of this alleged violation

of § 5301(a), they are entitled to damages in the amount of three months of rent for “each

25 25 Del. C. §5514(g).
10